Citation Nr: 1549339	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a back strain, status post lumbar spine surgery. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

In a May 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  To date, the requested hearing before the Board has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  Therefore, a remand is necessary in order to afford the Veteran the opportunity to present testimony before the Board.  See 38 C.F.R. § 20.700 (2015). 

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board via videoconferencing, according to the date of his May 2014 request for such a hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

